DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/339,188 last filed on June 30th, 2022.
Claims 7, 12, and 19 were previously cancelled.
Claims 1, 2, 10, 17, 18, and 20 were amended.
Claims 1-6, 8-11, 13-18, and 20-23 remain pending and have been examined, directed to DISTRIBUTED CALCULATION OF CUSTOMER BANDWIDTH UTILIZATION MODELS.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner performed some updated searching and was not fully persuaded.
With respect to the 35 U.S.C. § 103 rejection, using Liu and Brooks, and using amended independent claim 1 for example, the applicant’s representative argued that the applied references did not describe the prediction of user consumption in terms of “bits per second” even though there were various examples in Liu’s system that specifically can identify the particular device capabilities and restrictions along with other factors that would dictate how much content or bandwidth is consumed.   If a system can predict that a user is interested in certain types of content (e.g., text versus videos), that in turn would translate to different amounts of predicted bandwidth consumptions.  To advance prosecution, after updated search in specifically to evaluate in terms of bits per second, over some established first/second periods of time, the examiner has therefore updated the response with a new combination that specifically teaches or suggests utilization amounts in terms of bits per second.
With respect to different NIDs, each device can be treated as a separate entity, whether they belong to a same client user or different users, as each device gets its own model, and therefore each NID is appropriately mapped to each (different) device, as Liu’s various examples illustrated (e.g., Figure 3 and 26).
With respect to the concept of an aggregation server that was aggregated data and/or models, after further review, the examiner found that Liu already teaches and/or suggests of this concept, since Liu already discloses of the models that are generated, and therefore, there is a system component/module that can handle all the data/models related to each user and its respectively measured and predicted activities for that corresponding device.  This also is more consistent with the interpretations throughout such as with sections in claim 10.
The other independent claims 10 and 18 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, for the limitation phrase starting with “…(sends) a second updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server;…” in the middle of page 5, the word “sends” appears to have been mistakenly amended out of the latest version of claims. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0278308 A1 to Liu et al. (“Liu”) in view of U.S. Patent 7,363,375 B2 to Qiu et al. (“Qiu”).

As to claim 1, Liu discloses a method for updating machine learning models at network interface devices (NIDs) of a customer service provider (CSP) network, comprising:
receiving, at a first NID, a first bandwidth utilization prediction model associated with predicting bits per second to be used by a first circuit associated with the first NID and a customer for a first time period from a machine learning (ML) database of an aggregation server, the ML database of the aggregation server operating within the CSP network (Liu discloses of an overall system that can evaluate and generate models based upon a tenant/user’s engagement or interests through various forms of user activity in a comprehensive way, across different devices, different platforms, network conditions, different settings, etc., over time.  Both short- and long-term interests, as well as current/new events that may be additional information to factor in (¶¶ 48-50).  Fig. 3 (¶ 79) for example shows network information as a factor that is tracked.  The system has a personalized content recommendation module which encompasses and works with plurality of components within it, including the models that are generated and built around the user’s activities. The tenant/user model(s) can be implemented with machine learning to and evaluate the user’s actions (i.e., clicks, views, skips, abandons, streaming depth, scrolling/dwelling times, and the odd instances of each of these actions – odd clicks, odd abandons, etc.) leading to an engagement score.  This client/user model is then used to predict future interests, demands, utilization, etc. (e.g., Liu: ¶¶ 15-16, 79, 101-102, 105-109, 115, 124-28, 131, 138 and Figs. 1, 3, 12, 14, 19, 21, and 22).  In other words, knowing the particular client’s device and network conditions and settings, the system can estimate which type(s) of content will be most probably consumed, which in turn translates to X amount of data that will be transferred over a first measured period of time.   
The various examples described illustrates that the system can track how much content is downloaded or consumed by the client, since for example it can track a user’s scrolling/dwelling patterns or how much content (or depth) was consumed/downloaded within a stream or when streams are closed because an entire webpage was closed – all of which is captured or characterized by a separate component i.e., the user engagement assessment system (1200) (¶¶ 105-109).  This user engagement assessment system contains the user engagement evaluation module which further contains the model building unit 1420 that generates and stores the various models within the overall user engagement evaluation module (e.g., Figs. 12 and 14), which are then used and can be sent to/retrieved from (e.g., step 1612 or 2130) the recommendation module.  Since the models are generated based on the constantly evolving user activities, that are tracked with the log database, and stored within this system, then elements 1202 or 1406 block(s) can be interpreted as the “ML database of the aggregation server” component, since those models are stored in some database of the overall aggregation system of Liu. 
As far as predicting or estimating the amount of content that may be of interest and may be consumed/engaged/interacted by a client user, on a particular first device, and predicting/estimating the amount of bits per second, over a given first time interval, while Liu does not expressly describe this concept using “bits per second”, it would still have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that knowing the scrolling/dwelling times for example, on the type of content being consumed, is already indicative of how much bandwidth that particular type of content will generally consume or use up, especially when the modeling can predict the depth or how far into some content the user may or may not be engaged with.  
To supplement this obvious concept, Qiu more expressly and similarly discloses of a system that can (actively or passively) measure and predict future bandwidth according to X amount of bits per second, for each connecting client end device (e.g., Qiu: Fig. 3 and col. 6, ll. 58 – col. 7, ll. 13 and col. 8, ll. 38-65).  And Qiu describes iteratively updating the predicted amount in order to save on allocating a more accurate bandwidth amount);
receiving, at a second NID, a second bandwidth utilization prediction model associated with predicting bits per second to be used by a second circuit associated the second NID and the customer for the first time period from the ML database of the aggregation server, the first bandwidth utilization prediction model different than the second bandwidth utilization prediction model, and the ML database of the aggregation server concurrently storing the first bandwidth utilization prediction model and the second bandwidth utilization prediction model individually (Liu’s overall system can be replicated and scaled up, such that a separate tenant or client can be modeled after, similar to the first NID/circuit.  Liu’s system can also individually track different devices from a same “tenant” with multiple devices (e.g., Fig. 3) or treat each device as separate tenants/clients.  This is a similar approach to the present application’s approach (e.g., Filed Specifications ¶¶ [0032-33]), except the current claim language simplified the mapping with a 1:1 ratio, meaning one NID to 1 device/circuit and not one NID to possibly multiple devices.  In either scenario, Liu discloses of both interpretations as multiple devices can be tracked and modeled, such as with Fig. 3’s example.  Each device, has an associated user/profile, and can be modeled after and specific to different categories of activities with different engagement scores (e.g., E, E1’, E2’, etc.), e.g., Liu: ¶¶ 108-109 and Figs. 3, 13, 19, and 22);
generating, by a first machine learning training module at the first NID, a first updated bandwidth utilization prediction model for the first circuit based on training the first bandwidth utilization prediction model using first bandwidth utilization data corresponding to the first time period (The overall personalized content recommendation module includes multiple sub-systems or component(s), like the model building unit and the probability model, that can evaluate and predict a user’s interest and engagement with different pieces of content, based upon the modeled data, over a period of time, into the future (e.g., Liu: ¶¶ 52, 108-109, 115 and Figs. 12, 14, 19, 22, and 27).  Being able to predict the user’s engagement with the contents means being able to predict how much of those recommended contents would be consumed/downloaded, such as before they lose interest and abandon or close the page);
generating, by a second machine learning training module at the second NID, a second updated bandwidth utilization prediction model for the second circuit based on training the second bandwidth utilization prediction model using second bandwidth utilization data corresponding to the first time period (Once again, this feature directed to a user device’s predicted model data, for a future time period, is generated/trained in a similar fashion like the first training model for the first device, by evaluating the corresponding second user’s activities on that second device/circuit.  As the examples illustrate how the system can predict content stream depth or dwelling time or abandoning content or even after how many pieces of content before disengagement, e.g., Liu: Figs. 12, 14, 19 and 22), 
the first machine learning training module different than the second machine learning training module (Each of the modeled data can be directed to one or more devices/circuits and the system can treat each device separately, whether it’s mapped to different users within a group or different devices for a single user, as one or more user profiles can be generated, e.g., Liu: Figs. 1 (user 105), 3 (different devices), 12 (users 1204)),
wherein the first updated bandwidth utilization prediction model generates a first output indicative of a first predicted bandwidth utilization associated with the first NID (Following what was established above, the user engagement evaluation module contains the various building blocks like the model building unit and the probability model, such that it can generate a model for predicting the probabilities or the engagement scores for each piece of content that the user(s) might be interested in, for a set time period in the future, e.g., Liu: ¶¶ 52, 108-109, 115 and Figs. 12, 14, 19, 22, and 27), and
wherein the second updated bandwidth utilization prediction model generates a second output indicative of a second predicted bandwidth utilization associated with the second NID (Once again, the second predicted model data is generated in a similar manner like the first predicted model data, with respect to the corresponding second “user” or activities performed on the corresponding device(s), e.g., Liu: ¶¶ 52, 108-109, 115 and Figs. 12, 14, 19, 22, and 27); 
sending, from the first NID, the first updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server (The modeled data can be sent to be stored/updated within the user engagement evaluation module.  There is a model building/updating unit 2052 within the user engagement evaluation module, which can continuously collect and update the model data, e.g., Liu: ¶¶ 145-146 and Fig. 20); 
sending, from the second NID, the second updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server, wherein the ML database of the aggregation server stores the first updated bandwidth utilization prediction and the second updated bandwidth utilization prediction model individually (Once again, everything related to a second user with the second user’s modeled data can be recognized as a replica of the first.  Just as the modeled data for the first circuit can be sent back and updated, the same can be performed with the second set of modeled data for a second circuit, from a second personalized recommendation module that is dedicated to the second user/device/circuit, e.g., Liu: ¶¶ 145-146 and Figs. 1, 3, and 20)); and
forecasting, by the aggregation server, based on the first updated bandwidth utilization prediction model and the second updated bandwidth utilization prediction model, bandwidth utilization for the first NID and the second NID, respectively, at a second time period after the first time period (Once again, since the claimed mapping is a 1:1 ratio and only two circuits are evaluated independently with corresponding probabilities of various contents to be consumed predicted/forecasted and characterized within the continuously updated modeled data, Liu provided examples of how the recommendation module/system can use the model data and predict/forecast how much content each user may be interested in before losing interest via their corresponding device.  And by knowing what types/categories of contents to recommend to the corresponding users/devices, it would also mean the system can forecast/predict the amounts of bandwidth utilization associated with consuming those recommended contents, e.g., Liu: ¶¶ 101-102 and 109 and Figs. 1, 3, 19, and 22).

Based upon Qiu’s teachings, which also described multiple clients and multiple access points, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that any unit of measure can be applied to describe a client or device’s utilization or consumption activity, especially when combined and incorporated within Liu’s overall system and teachings, where specific device types, platforms, settings, network conditions, etc. can all impact how much data could possibly be consumed over a measured period of time.  One of ordinary skill in the art would have been motivated because as Qiu mentions, accurately capturing and predicting the users’ needs can further increase the users’ experience on the users’ end and save on allocation needs from the servicing end.

As to claim 2, Liu further discloses the method of claim 1, further comprising deleting, at the first NID, the first updated bandwidth utilization prediction model from a memory of the first NID after the first updated bandwidth utilization prediction model has been sent to the ML database of the aggregation server (Following claim 1, Liu discloses that the model building/updating unit is continuously getting updated with new model information, which means from the user’s end, the modeled data with the new captured activities would be continuously sent to back to the model unit.  This would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that every time this process happens, the modeled data is effectively outdated and replaced with a new model data, which could be retrieved from the model unit/database as well, e.g., Liu: ¶ 146 and Figs. 20).

As to claim 3, Liu further discloses the method of claim 1, wherein the ML database of the aggregation server, before receiving the first updated bandwidth utilization prediction model, uses the first bandwidth utilization prediction model to provide a prediction of bandwidth utilization corresponding to the first time period to compare with the bandwidth utilization data corresponding to the first time period from a utilization database (Following claim 1, Liu discloses that the modeled data is retrieved first while building and evaluating the user’s activities and from then on new data gets gathered and the updated data gets sent back into the model database afterwards.  Therefore, before any new updated data, the initial model data is based upon all of the known/gathered activities data up to that point, e.g., Liu: ¶ 149 and Fig. 21).

As to claim 4, Liu further discloses the method of claim 1, further comprising sending, from the first NID, egress data from the first circuit to an aggregation router, and receiving, at the first NID, ingress data for the first circuit from the aggregation router (Following claim 1, while Liu does disclose that the personalized recommendation module can be directed to one or more users, Liu however does not expressly disclose about an aggregator router component, even though it would have been obvious to one of ordinary skill in the art that the data gathered by each of the recommendation modules can be replicated for the multiple users and gathered within an aggregator component like a router, within a networked system such as those described with respect to Figs. 26-28.
To supplement this obvious aspect of an aggregator component, Qiu also more more expressly discloses of an access point component that can aggregate all the data going through it from one or more client devices (e.g., Qiu: Fig 3).
See the previously stated reasons for combining and incorporating Qiu’s teachings within Liu’s overall system and teachings.

As to claim 6, Liu further discloses the method of claim 1, wherein the first bandwidth utilization data corresponds to one of ingress data or egress data (Following claim 1, Liu’s system can evaluate the network utilization such as bandwidth used, based upon the types/categories of contents that the user(s) consumes, e.g., Liu: ¶ 79 and Fig. 3).

As to claim 8, Liu further discloses the method of claim 1, wherein the first bandwidth utilization prediction model and the first updated bandwidth utilization prediction model are kernel-based machine learning models (e.g., Liu: ¶¶ 107, 146-147, and 150).

As to claim 9, Liu further discloses the method of claim 1, wherein the first updated bandwidth utilization prediction model is sent at a sending time that is not more than one day after the time period has ended (Liu discloses that content can be evaluated dynamically and certain factors can affect how often it needs to be updated.  This also translates to the prediction models as the contents change.  Liu discloses of an example wherein a user is traveling and the recommendation system would detect that based upon location information for example and present current and relevant contents (e.g., Liu: ¶¶ 54, 73, 79, and 92 and Fig. 3).  From this example, it would’ve been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that the system is constantly getting updated model data, since the locale information is constantly being tracked/evaluated as well, which means the gathered and updated modeled data is being performed constantly or within a one day period).

As to claim 10, Liu further discloses a system for providing machine learning models for a circuit associated with a customer of a connectivity service provider (CSP) network, the system comprising:
an aggregation server (Liu’s overall system can be interpreted as an aggregation server itself, as it aggregates user activity data and provides estimates on user engagement and/or consumption, using models.  Or one of ordinary skill in the art can interpret another small component within the overall system like a personalized content recommendation system/module that focuses on the contents itself along with the user profiles or perhaps the user engagement evaluation module that focuses more on the model data along with the user’s profile activities, e.g., Liu: Figs. 1, 12, 14, and 20).  These are all reasonable interpretations and consistent with the limitations below that into more details with regards to the aggregation server, as each of these interpreted module/components all have further smaller components within them to deal with the predictions/estimates of user devices’ consumption data/models);
an aggregation router (Similar to what was established in claims 1 and 4, while Liu does not expressly disclose of an aggregation router, Qiu more expressly discloses of one or more access point components that can aggregate all the data going through it from one or more client devices (e.g., Qiu: Fig 3));
a first network interface device (NID) that servers as a first edge router connecting the customer to the CSP network (Similar to what was established in claim 1, Liu’s personalized content recommendation module acts as the encompassing component that interfaces and maps to each individual “user” or “user’s device/circuit” when analyzing the activities performed on the device/circuit), comprising:
a first network interface that:
receives a first bandwidth utilization prediction model associated with predicting bits per second to be used by a first circuit associated with the first NID and the customer for a first time period from a machine learning (ML) database of the aggregation server (See the similar corresponding section in claim 1 wherein Liu discloses of the encompassing personalized content recommendation module that can receive and utilize the model data from a separate component i.e., the user engagement evaluation module that houses the models within its databases (e.g., Liu: Figs. 1, 3, 12, and 14).  All of this can be further collected and gathered within an access point such as the one supplemented from Qiu’s teachings, which also further describes the utilization rates in terms of X amounts per second),
sends a first updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server (See the similar corresponding section in claim 1 wherein Liu discloses of constantly updating the modeled data, (e.g., Liu: ¶¶ 145-146 and Fig. 20), all of which can be communicated back or collected at the model database within the user engagement evaluation module), and
a first memory that stores the first bandwidth utilization prediction model and first bandwidth utilization data corresponding to the first time period (e.g., Liu: ¶ 146), and

a first machine learning model trainer that:
generates the first updated bandwidth utilization prediction model based on training the first bandwidth utilization prediction model using the first bandwidth utilization data corresponding to the first time period, wherein the training of the first updated bandwidth utilization prediction model comprises determining values for a set of parameters of the first updated bandwidth utilization prediction model (e.g., Liu: ¶¶ 145-146 and Fig. 20);

The following section regarding a second NID as explained in claim 1, since the claimed mapping is a 1:1 ratio of the NID to the circuit.  The second NID can be interpreted as operating in the same manner as the first NID and is just a replica with the only difference being the captured activities or contents being consumed In the respective first and second circuits.  For that difference, one of ordinary skill in the art can simply interpret the second NID to be operating in the same manner as the first NID, under the same time period as well.  
Liu discloses that the personalized recommendation module would provide individualized content to each user or each device individually, as it tracks the contents very specifically on how its being consumed per device.  And once again, Qiu’s incorporated teachings would illustrate how the consumption amounts can be converted into any unit of measure such as X amount of bits per second.
a second NID that serves as a second edge router connecting the customer network to the CSP network , comprising:
a second network interface that:
receives a second bandwidth utilization prediction model associated with predicting bits per second to be used by a second circuit associated with the second NID and the customer for a first time period from the ML database of the aggregation server, the first bandwidth utilization prediction model different than the second bandwidth utilization prediction model, and the ML database of the aggregation server concurrently storing the first bandwidth utilization prediction model and the second bandwidth utilization prediction model individually (See the similar corresponding section from claim 1),
(sends) a second updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server (See the similar corresponding section from claim 1 and/or see above with respect to the first NID), and
a second memory that stores the second bandwidth utilization prediction model and second bandwidth utilization data corresponding to the first time period (See the similar corresponding section from claim 1 and/or see above with respect to the first NID), and
a second machine learning model trainer, different than the first machine learning model trainer, that:
generates the second updated bandwidth utilization prediction model based on training the second bandwidth utilization prediction model using the second bandwidth utilization data corresponding to the first time period, wherein the training of the second updated bandwidth utilization prediction model comprises determining values for a set of parameters of the second updated bandwidth utilization prediction model (See the similar corresponding section from claim 1 and/or see above with respect to the first NID); and

The following section regarding the data collector component within the aggregation server performing the back and forth steps are interpreted as being taught and/or suggested from Liu’s user engagement evaluation module/system, which can keep track of the activities performed by each device, and the gathered user activities data is used to further update the model data itself.  
wherein the aggregation server comprises:
a data collector that:
receives the first bandwidth utilization data from the first NID, 
receives the second bandwidth utilization data from the second NID,
sends the first bandwidth utilization prediction model to the first NID,
sends the second bandwidth utilization prediction model to the second NID,
receives the first updated bandwidth utilization prediction model from the NID, and
receives the second updated bandwidth utilization prediction model from the second NID,
a utilization database that stores the first bandwidth utilization data and the second bandwidth utilization data (e.g., Liu: Fig. 20), and
the ML database of the aggregation server that concurrently stores the first updated bandwidth utilization prediction model and the second updated bandwidth utilization prediction model individually,
wherein the aggregation server generates forecasts for the first NID and the second NID, respectively, based on the first updated bandwidth utilization prediction model and the second bandwidth utilization prediction model at a second time period after the first time period (See the corresponding last limitation in claim 1).

For all the instances that relied upon the supplemental Qiu’s teachings, see the previously stated reasons for combining and incorporating Qiu’s teachings within Liu’s overall system and teachings.

As to claim 11, see the similar corresponding rejection of claim 4.
 
As to claim 13, see the similar corresponding rejection of claim 8.
 
As to claim 14, see the similar corresponding rejection of claim 9.
 
As to claim 15, see the similar corresponding rejection of claim 6.
 
As to claim 16, see the similar corresponding rejection of claim 2.

As to claim 17, see the similar corresponding rejection of claim 3.

As to claim 18, see the similar corresponding rejection of claim 1.
	
As to claim 20, see the similar corresponding rejection of claim 9.

As to claim 21, Liu further discloses the method of claim 1, further comprising:
generating, at the first NID, an additional updated bandwidth utilization prediction model for the first circuit based on training an additional bandwidth utilization prediction model using additional bandwidth utilization data for the first circuit associated with the customer, the additional bandwidth utilization data corresponding to a third time period (see below); and
sending, from the NID, the additional updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server at a sending time after the first time period, wherein the additional updated bandwidth utilization prediction model forecasts bandwidth utilization at a fourth time period after the first time period (For these two steps, it is interpreted to be simply a repeat of the same steps as already covered in claim 1, but under a different time frame and possibly with a different type/category of content, when it comes to “additional bandwidth utilization data”.   Since claim 1 already establishes that Liu’s system can evaluation and then generate a model dataset (for set amount of time equal to a first time period) to forecast/predict how the user/tenant/device will consume some type of content(s) over a second time period – this is now simply repeating the same concept for a third and fourth time period when evaluating/forecast some other content, e.g., Liu: ¶¶ 52, 108-109, 115 and Figs. 12, 14, 19, 22, and 27).

As to claim 22, Liu further discloses the system of claim 10, wherein the first bandwidth utilization data comprises utilization metrics for a third time period, wherein the first network interface:
receives an additional bandwidth utilization prediction model corresponding to the third time period from the ML database of the aggregation server, wherein the additional bandwidth utilization prediction model is stored concurrently with the first bandwidth utilization prediction model and the second bandwidth utilization prediction model in the ML database of the aggregation server (Liu discloses of being able to evaluate each piece of content individually across different types and categories, and generate different models for different types of content.  This means Liu’s system can forecast and predict how engaged the user would be with respect to each of those different types of evaluated contents, whether the contents are text, images, and/or video and this can be applied over different time frames, including a third time period to forecast for an even further fourth time period, e.g., Liu: ¶¶ 52-54, 76, 78-79, 106-107, 113, and 146-147), and
sends an additional updated bandwidth utilization prediction model to the ML database of the aggregation server for storage in the ML database of the aggregation server at a sending time after the first time period has ended such that the additional updated bandwidth utilization prediction model forecasts bandwidth utilization at a fourth time period after the first time period (the new updated model is gathered and built based upon new data that was evaluated, in order to update and predict for a future time period, e.g., Liu: ¶¶ 106-107, 113, and 146-147).
 
As to claim 23, see the similar corresponding rejection of claim 21.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0278308 A1 to Liu et al. (“Liu”) in view of U.S. Patent 7,363,375 B2 to Qiu and further in view of U.S. Patent Publication No. 2008/0273591 A1 to Brooks et al. (“Brooks”).

As to claim 5, Liu further discloses the method of claim 1, wherein the sending is done using Simple Network Management Protocol (SNMP) (Following claim 1, while Liu and Qiu both do not expressly disclose of using SNMP, Brooks more expressly discloses of using a variety of protocols including SNMP, (e.g., Brooks: ¶ [0181]).
Based upon Brooks’ teachings, it would have been obvious to one of ordinary skill in the art that many different types of protocols can be easily implemented, including SNMP, to perform the steps/functions of sending data back and forth between two endpoints, such as between a client/user’s (edge) device and a server/database.  One of ordinary skill in the art would have been motivated to combine and incorporate Brooks’ teachings together within Liu’s overall system and teachings, and again both are directed towards increasing and working compatibly with a variety of clients and their respective devices and via a variety of standards and protocols, and in turn leading to a better user experience (e.g., Brooks: ¶¶ [0181], [0186-187] and [0190-192]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9,350,616 B1 to Lou et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455